Title: To James Madison from Edward Carrington, 1 August 1790
From: Carrington, Edward
To: Madison, James


My dr sir
Fredericksburg Aug. 1. 1790
Having been for a considerable length of time out of the way of the post Office it is long since I received a letter from you. I am now on my way to Richmond where there are probably several lying for me. My tour upon the business of the Census is compleated except as to that part which lay over the Allegany in the North West, where provision is made by sending Commissions to be delivered by a Freind for the Counties of Randolph Ohio Harrison & Monongalia. There exists throughout every part of the Country so favorable a disposition upon this subject that I am confident the business will be done with greater accuracy than any person at first expected; so far as political opinions have influence, federalist & antifederalist are alike desirous of a full & fair enumeration, some religious scruples exist with a few old people, but in these cases, the assistants who are truly respectable characters, will be able to come at the Numbers in a variety of ways so as to avoid any inconvenience in either hand.
I rejoice that the business of the residence of the Government is so fortunately got over, not only on account of the subject itself, but of every other important one which requires, the consideration of Congress, as it must have hung with undue weight on all. I have been for several weeks out of the way of learning any thing worth communicating to you except that in every part of the Country great Crops of Wheat are made, and it is reaped in good order; should the price keep up, our planters will make considerable Strides in freeing themselves from Debt. P[r]esent me to your Worthy Colleagues & beleive me to be with great truth & sincerity yr Freind & Servt
Ed. Carrington
